Johnson, J.
The act of 1816, (see page 20) provides, that thereafter “all assignees of judgments and deerees of any court of law or equity, shall be, and they are hereby authorized to bring suits thereuponthe in their own names, styling themselves assignees,” &c. The objection that there was a want of privity between the parties in relation to the judgment obtained by Hill against the plaintiff, and assigned to the defendant, was without foundation, and upon the general principle was entitled to be discounted against the plaintiff’s demand, and upon that ground a new trial must be granted.
I observe from the Judge’s notes, that it was also objected to the admissibility of this discount, that a copy of the' judgment was not filed with it. A discount is in the nature of a cross action, and in the spirit of the 4th Rule of Court, I should be disposed to think that regularly, copies of all deeds, bonds, open accounts or other writings intended to be relied on by way of discount, ought to be filed. This was however probably a judgment of the same court, and it would be useless to file a copy in the same office where the original was of record.
The motion is granted.
O’Neal & Harper, Js. concurredj